THE COURT.
This is an appeal from a judgment of the superior court in mandamus, and also from an order denying plaintiff’s motion for a new trial.
The points involved are, for the most part, identical with those discussed and decided by this court in Keech v. Joplin, ante, p. 1, [106 Pac. 222]. The appeals, as is shown in that decision, were erroneously taken to this court.
It is therefore ordered that this cause be transferred to the district court of appeal for the second district for further proceedings.